Citation Nr: 1232295	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical radiculopathy/myalgia, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for costochondritis, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for restless leg syndrome (RLS), claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for migraine headaches, claimed as due to an undiagnosed illness.  

6.  Entitlement to an initial evaluation higher than 10 percent for service-connected irritable bowel syndrome (IBS).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1994 to September 1997, which included a tour of duty in Southwest Asia during the Persian Gulf War.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  During the course of her claim/appeal, the Veteran became a resident of Florida and original jurisdiction of her claim was transferred to the St. Petersburg RO.  

The Board has reviewed the Veteran's physical claims file, as well as her file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In March 2009, the Veteran presented sworn testimony before the undersigned Veterans Law Judge at a hearing held at the St. Petersburg RO.  A transcript of the hearing is associated with the record.  

This case was previously remanded in May 2010 for further evidentiary development.  The issues adjudicated herein are now ready for disposition. 

Although the Board previously remanded the issues of entitlement to service connection for residuals of breast reduction surgery, service connection for temporomandibular joint dysfunction (TMJ), and service connection for fibromyalgia, service connection for these disabilities was established in a March 2012 rating decision.  As those issues have been fully resolved in the Veteran's favor, they are no longer subject to appellate review and are outside the scope of the present appeal.   


FINDINGS OF FACT

1.  The Veteran's neck pain and upper extremity pains are a manifestation of her service-connected fibromyalgia.  The preponderance of the evidence weighs against finding a current diagnosis of a cervical spine disorder or cervical radiculopathy as a separate disability entity.  

2.  The Veteran's current chest wall pain is a manifestation of her service-connected fibromyalgia.  The preponderance of the evidence weighs against finding current costochondritis as a separate disability entity.  

3.  The Veteran's fatigue symptoms are a manifestation of her service-connected fibromyalgia.  The preponderance of the evidence weighs against finding that the Veteran has a current diagnosis of CFS.  

4.  The preponderance of the evidence weighs against finding that the Veteran's current restless leg syndrome had its onset during or, was otherwise causally or etiologically related to, her period of active military service.

5.  The preponderance of the evidence weighs against finding that the Veteran's migraine headaches had their onset during active service, were otherwise causally or etiologically related to her period of active military service, or manifested to compensable degree within one year of separation.  

6.  Throughout the claim/appeal period, the preponderance of the evidence weighs against finding that manifestations of the Veteran's service-connected IBS more nearly approximate severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  


CONCLUSIONS OF LAW

1.  A cervical spine disorder, to include cervical radiculopathy/myalgia, was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).
  
2.  Costochondritis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).
 
3.  Chronic fatigue syndrome (CFS) was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

4.  Restless leg syndrome (RLS) was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

5.  Migraine headaches were not incurred in or aggravated by active military service nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2011).

6.  The criteria for an initial evaluation higher than 10 percent for the Veteran's service-connected IBS have not been met or approximated at any time during the claim/appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.14, 4.114, Diagnostic Code (DC) 7319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the Veteran received adequate notice prior to the initial denial of her claims.  Collectively, in notice letters dated in April 2003, October 2003, and March 2004, the RO informed the Veteran of the information and evidence needed to establish entitlement to service connection for her claimed disorders and described the types of evidence and information that she should provide in support of her claims.  She was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on her behalf in support of her claims.  

While the aforementioned notice letters did not adequately address Dingess notice requirements, the Veteran was later advised how VA determines the disability rating and effective date once service connection has been established in due-process letters sent in March 2006 and August 2006.  Her claims were subsequently readjudicated.  Therefore, the timing defect has been remedied.  

Regarding the Veteran's claimed IBS, the Veteran is challenging the initial rating assigned following the grant of service connection in the June 2004 rating decision. The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the claim.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a NOD. 

Notwithstanding the above, the Veteran was advised, in the aforementioned March 2006 and August 2006 due-process letters, about how VA determines the disability rating once service connection has been established, as well as the types of evidence needed to support an increased rating.  The Veteran's claim was subsequently readjudicated.

The Veteran and her representative have been provided with a copy of the above rating decision, the SOC, and the SSOCs issued during the course of this appeal, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

Neither the Veteran nor her representative has alleged any deficiency in notice, and none has otherwise been shown by the record.    

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are included in the record.  In addition, post-service treatment records adequately identified as relevant to the claims have been obtained, to the extent possible, or have otherwise been submitted throughout the course of this appeal.  There are also additional treatment records included in Virtual VA, which have been considered by the AOJ, and relevant records from the Social Security Administration (SSA) are included in the record.      

Additionally, the Veteran was afforded with medical examinations in connection with her claims/appeal.  The February 2012 medical examination report, in particular, include all relevant findings for a fair adjudication of the Veteran's service connection claims.  The February 2012 medical examiner also provided medical opinions supported by adequate rationale and based on review of the record and examination and interview of the Veteran regarding the claims.  Also, the Veteran underwent medical examination in September 2004 and, again, in September 2010 after the Veteran's allegation of worsened condition.  The examination reports include all relevant findings for a fair adjudicating of the Veteran's increased rating claim and were based on review of the record.  For these reasons, we find that no further examination is needed and the examination reports are adequate.

Neither the Veteran nor her representative has made the RO or the Board aware of any other evidence relevant to her appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  There has also been compliance with our prior remand to obtain additional treatment records and to schedule the Veteran for medical examination.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Therefore, in view of the foregoing, the Board will proceed with appellate review.

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted for certain chronic diseases, including migraine headaches as organic diseases of the nervous system, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that the Veteran is shown to have qualifying service as a Persian Gulf War Veteran.  For Persian Gulf War veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see also Interim Final Rule, 76 Fed. Reg. 81,834 (Dec. 29, 2011). 

For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i), as amended by 76 Fed. Reg. 41,696 (July 15, 2011).  

[The amendment also added a note to § 3.317(a)(2)(i)(B)(3) defining functional gastrointestinal disorders, but that will not be further explained here, since it is not relevant to the service connection claims decided herein.]

In addition, under 38 C.F.R. § 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. At 57. 

In the present case, the Veteran has asserted that she has cervical radiculopathy and/or myalgia, costochondritis, CFS, RLS, and migraine headaches related to her active service, to include as due to an undiagnosed illness and/or a medically unexplained multi-symptom illness, and seeks service connection on such bases.  

As explained in the May 2010 Board remand, the Veteran's VA and private treatment records include findings of cervical myalgia, CFS, costochondritis, RLS, and migraine headaches.  Because the etiology of the claimed disorders remained unclear due to the conflicting medical evidence contained in the record, the Board remanded the claims for further medical evaluation and a medical opinion that considered the Veteran's complete medical history as documented in the record.  

Pursuant to the Board's remand, the Veteran underwent medical examination in February 2012 in order to obtain a clear etiological opinion regarding her claimed disorders.  The examining physician performed a thorough medical evaluation of each of the claimed disorders and summarized the Veteran's reported history of symptomatology in addition to relevant evidence contained in the record. 

After consideration of the foregoing, the examiner concluded that the Veteran currently suffered from the diagnosis of fibromyalgia.  Indeed, after considering the presence of chronic recalcitrant pain complaints during service with predominantly negative imaging studies, the failure of typical therapy to alleviate those complaints, and the Veteran's continued complaints after service, the examiner found that the Veteran's complaints/symptomatology were better explained by a diagnosis of fibromyalgia than the various diagnoses she received over the years for her pain complaints.  

Notably, service connection for fibromyalgia was established with a 40 percent disability rating effective January 31, 2003, in the March 2012 rating decision.  The Veteran's fibromyalgia is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025.  Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 40 percent disabling if the symptoms are constant, or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  The Veteran is currently receiving the maximum disability rating permitted under DC 5025.   

Specifically, regarding the claimed disorders currently on appeal, the examiner concluded the following: 1) the Veteran's neck and upper extremity pain, claimed as cervical radiculopathy and/or myalgia, are manifestations of her fibromyalgia; 2) the Veteran's chest wall pain, claimed as costochondritis, is also more consistent with the diagnosis of fibromyalgia; and 3) the Veteran does not meet the criteria for CFS.  The examiner further concluded that it was less likely as not that the Veteran's migraine headaches and RLS were caused or aggravated by military service.

In support of her conclusion regarding cervical radiculopathy/myalgia, the examiner explained that there were no objective findings that clinically correlated with the Veteran's complaints.  She noted that the mild narrowing of the right C3-C4 neural foramen shown on x-ray of the cervical spine was an incidental finding and did not correlate clinically with the Veteran's pain complaints.  [The objective diagnostic tests absolutely do not show bulging discs, which she claimed.]  She also noted that there was no significant degenerative change in the neck.  She further wrote that there was no pathology to support a diagnosis of a cervical spine condition or a cervical radiculopathy.  See, e.g., the November 2004 radiology report including an impression of normal cervical spine.

Regarding the Veteran's claimed costochondritis, the examiner acknowledged that the Veteran had been diagnosed with costochondritis during service when she had a bout of chest wall pain.  However, the examiner found that the Veteran's current chest wall pain was more consistent with the diagnosis of fibromyalgia, and there was no current evidence of costochondritis.  See also September 2004 VA medical examination report noting no evidence of costochondritis shown on that examination.       

In regard to her conclusion regarding CFS, the examiner noted that the Veteran carried the diagnosis of fibromyalgia and attributed her fatigue symptoms to that diagnosis.  While she acknowledged that there were records showing prior diagnosis of CFS, she found that it was more likely that the Veteran's fatigue was caused by her fibromyalgia.   

Moreover, as stated above, the examiner found that the Veteran's RLS was less likely as not caused or aggravated by her military service.  She reasoned that the Veteran's STRs showed no complaints of RLS and there were no diagnoses of RLS during service, which is consistent with the Board's review.  She also noted that she was unable to locate any documented reports of symptoms consistent with restless leg syndrome in the Veteran's STRs.  She further provided the clinical criteria and associated features of RLS and again noted that she was unable to locate any documentation of symptoms consistent with the described criteria for RLS in the Veteran's STRs.  She then wrote that it was her opinion that it was less likely than not that RLS was caused or aggravated by service given the lack of reported symptoms consistent with a diagnosis of RLS during military service and the fact that the disorder began and was diagnosed after service.  

Similarly, the examiner found that the Veteran's migraine headaches were less likely than not related to her military service.  She first noted that the Veteran's migraine headaches were a clearly defined diagnostic entity of specific etiology and, thus, were attributable to a known clinical diagnosis.  She then noted that the Veteran's STRs were reviewed and reveal multiple complaints of headache during service from 1995 to 1997, which is consistent with the Board's review.  However, each episode of headache documented occurred at the same time as other symptoms and each time the Veteran was diagnosed with a condition of which headache was a symptom, not the underlying diagnosis.  The examiner then noted that the Veteran did not present with the typical findings of migraine headaches during service and the STRs revealed no diagnosis of migraine headaches during service.  She also commented that headaches can be a part of fibromyalgia; however, this Veteran appeared to have symptoms more typical of migraine headaches, which were not felt to be explained by the fibromyalgia.  She then wrote that it was her opinion that it was less likely than not that migraine headaches were caused or aggravated by service given the fact that the Veteran did not manifest symptoms consistent with migraine headaches during service and migraine headaches did not occur during service and first arose after service.  

The Board notes that the February 2012 examining physician provided a sound rationale for her conclusions based on a complete review of the evidentiary record, to include consideration of the Veteran's reported history of symptomatology.  For that reason, we find her opinion to be of great probative value in resolving the medical question as to the likely etiology of the Veteran's claimed disabilities or otherwise the likelihood of a nexus relationship to service.  

The Board recognizes that there is evidence of record that tends to suggest that the Veteran may have a diagnosis of costochondritis as a separate disease entity from fibromyalgia.  For example, the physician who performed an April 2005 medical evaluation concluded that the Veteran had fibromyalgia that had resulted in costochondritis, in addition to other symptomatology.  Similarly, a March 2006 VA treatment record includes an assessment of fibromyalgia/costochondritis.  

Additionally, there is evidence of record reflecting that the Veteran has a current diagnosis of CFS.  See, e.g., February 2004 medical evaluation report noting that the Veteran fulfilled the criteria for the diagnoses of both fibromyalgia and chronic fatigue syndrome; see also September 2006 VA medical examination report wherein the examiner noted that the Veteran appeared to fulfill the criteria for CFS; and the February 2009 VA treatment record including both fibromyalgia and CFS on the problem list.  The Veteran is even shown to have been awarded SSA disability benefits, in part, due to CFS. 

However, the Board finds the February 2012 VA medical examiner's opinion to be of greater probative value than earlier medical opinions contained in the record.  The February 2012 VA medical examiner considered the Veteran's entire relevant medical history, to include updated medical records and the earlier medical opinions.  She had sufficient data on which to base her opinion and provided sound rationale for her opinion.      

Thus, the Veteran's claimed neck and upper extremity pain, chest wall pain, and fatigue are merely manifestations of her service-connected fibromyalgia and are not attributable to separate disability entities subject to service connection.  Such symptomatology is already contemplated in the disability rating assigned for fibromyalgia.  Furthermore, the lower extremity and headache symptomatology shown in service are not consistent with diagnoses of RLS or migraine.    

Although the Veteran has asserted that she has experienced a continuity of symptomatology since service regarding her claimed disabilities, she, as a lay person, does not have the requisite qualifications or expertise to render a competent medical diagnosis of a disability which accounts for such symptomatology in this particular case.  The February 2012 medical examiner found that her neck and upper extremity pain, chest wall pain, and fatigue were all manifestations of her service-connected fibromyalgia.  The medical examiner also found that there was no symptomatology shown during service consistent with the diagnoses of RLS or migraine headache.  Due to her medical expertise, we afford far greater probative weight to the examiner's conclusion than the Veteran's lay assertion.   

Moreover, the Board notes that the evidence does not show that migraine headaches were diagnosed until many years after separation from active service.  This was noted by the February 2012 VA medical examiner.  Therefore, service connection for migraine headaches is also not established on a presumptive basis as a chronic disease of the nervous system.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence weighs against the Veteran's claims and service connection is not warranted.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Disability Evaluation

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

In this case, the Veteran seeks entitlement to an initial evaluation higher than 10 percent for her service-connected IBS.  Her disability is currently rated as 10 percent disabling under DC 7319.  Under DC 7319, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is assigned when there is severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319. 

The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under DCs 7301 to 7329, inclusive; DCs 7331 and 7342; and DCs 7345 to 7348.

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.   The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078. 

Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.114.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6. 


The Board has reviewed the evidentiary record to determine whether the Veteran is entitled to receive a higher rating for her IBS under DC 7319.  However, upon review, the Board does not find that the evidence relevant to the appeal period shows that such an increase is warranted.  The Veteran is not shown to have severe IBS manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

At the November 2004 VA medical examination, the Veteran was noted to have a history of IBS characterized primarily by constipation with bowel movements occurring once every six to seven days.  The examiner also noted that the Veteran also reported generalized abdominal pain which occurred daily and her appetite had decreased somewhat and she has had some intentional weight loss lately.   However, the Veteran did not indicate that she experienced any diarrhea due to her IBS.  Instead, she complained only of constipation.  Thus, the Veteran is not shown to have either diarrhea or alternating diarrhea and constipation, which is required for the next higher rating of 30 percent under DC 7319.  The Veteran's pre-dominant constipation is already contemplated in the criteria for the currently assigned disability rating of 10 percent (i.e., for frequent episodes of bowel disturbance with abdominal distress).  This evidence weighs against the Veteran's increased rating claim.  

Additionally, at the more recent September 2010 VA medical examination, the Veteran reported having bowel movements approximately twice weekly but had difficulty being regular with her bowels.  She reportedly was given enemas approximately two times per week to facilitate bowel movement and had abdominal pain.  Her major symptom was reportedly constipation.  However, it is notable that the examiner wrote that the Veteran's reporting of symptomatology was disjointed at times.  Additionally, in the medical history portion of the report, the examiner noted that the Veteran had constant constipation but no history of diarrhea.  Again, the Veteran is not shown to have either diarrhea or alternating diarrhea and constipation.  She did not present for abdominal x-rays.  Furthermore, the examiner considered the Veteran's complaints and demonstrated symptomatology and specifically concluded that her IBS was mild, resulting in no significant occupational effects and only mild effects on her exercise, feeding, and toileting.  This evidence also weighs against her claim for an increased rating.  

Furthermore, the Board has reviewed the Veteran's treatment records during the time relevant to the current claim/appeal and notes that the Veteran has been noted to have severe constipation and has complained of frequent abdominal distress.  See, e.g., VA urology consult note.  However, at no time has the Veteran complained of having, or been shown to have, diarrhea or alternating diarrhea and constipation as a manifestation of her IBS.  See, e.g., September 2009 VA urology consult note.  

Thus, while the Veteran is shown to have frequent and/or continuous constipation and abdominal distress associated with her IBS, such symptomatology is already contemplated by the currently assigned schedular rating of 10 percent under DC 7319.  The Board notes that she has neither complained of experiencing nor is otherwise shown to have experienced diarrhea due to IBS during the time relevant to the claim/appeal period, which is required for the next higher rating of 30 percent.  Therefore, a preponderance of the evidence weighs against her claim for an increased rating for the entire claim/appeal period and no staged rating is warranted.  

Consideration has been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the potentially applicable DCs and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability for the claim/appeal period.  

In this regard, the Board notes that the Veteran was noted to have nausea several times daily, intestinal pain, bloating and flatulence at the September 2010 VA medical examination.  She is also diagnosed with nonservice-connected gastroesophageal reflux disease (GERD), gastroparesis, in addition to IBS, and had a gastric pacemaker installed in 2007.  However, her co-existing gastrointestinal diseases produce a common disability picture when viewed on the whole and do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding under 38 C.F.R. § 4.14.  The Board has also reviewed the schedular criteria for other potentially applicable DCs but finds that the criteria outlined under DC 7319 best reflects the symptomatology shown to be associated with the Veteran's service-connected IBS.  The Veteran's IBS is properly rated under DC 7319.      

Moreover, while the Veteran is in receipt of a separate disability rating of 10 percent for IBS, the February 2012 VA medical examiner found that her irritable bowel symptoms were a manifestation of service-connected fibromyalgia.  In light of the examiner's finding, it is no longer clear whether a separate disability rating for IBS is even warranted.  38 C.F.R. § 4.14.   

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  The Veteran's currently assigned 10 percent disability rating under DC 7319 adequately compensates her demonstrated impairment and symptomatology.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Moreover, the Board has considered whether a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran specifically indicated on the day of the Board hearing that she did not wish to pursue a TDIU claim and has not since indicated a desire to pursue such a claim.  See March 2009 VA Form 21-4138.  Therefore, we find that the issue has not been reasonably raised in this case.     

Although the Board recognizes that the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, supra.  


ORDER

1.  Entitlement to service connection for cervical radiculopathy/myalgia is denied.

2.  Entitlement to service connection for costochondritis is denied.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS) is denied.

4.  Entitlement to service connection for restless leg syndrome (RLS) is denied.

5.  Entitlement to service connection for migraine headaches is denied. 

6.  Entitlement to an evaluation higher than 10 percent for service-connected IBS is denied.  


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


